United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
L.G., Appellant
and
DEPARTMENT OF THE ARMY, DENTAL
CLINIC, Fort Drum, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1074
Issued: March 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 25, 2016 appellant filed a timely appeal from the April 4, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish causal relationship
between her diagnosed carpal tunnel syndrome and factors of her federal employment.
FACTUAL HISTORY
On August 31, 2015 appellant, then a 58-year-old dental assistant filed an occupational
disease claim (Form CA-2) for right wrist carpal tunnel syndrome that allegedly arose in the
performance of duty on or about November 23, 2005. She attributed her right wrist condition to
1

5 U.S.C. § 8101 et seq.

repetitive motion of hands, wrists, and forearms while providing patient care to an average of six
to eight patients daily for 17 years. Appellant did not stop work. No additional information
accompanied the Form CA-2.
By letter dated October 16, 2015, OWCP informed appellant of the type of factual and
medical evidence needed to support her claim, and requested that she submit such evidence
within 30 days. It particularly requested that appellant have her physician provide an opinion,
supported by a medical explanation, as to how work activities caused or aggravated her claimed
condition.
OWCP received October 22, 2015 treatment notes from Dr. D. Peter VanEenenaam, a
Board-certified orthopedic surgeon, who diagnosed right carpal tunnel syndrome and
recommended a right carpal tunnel release.
In an October 29, 2015 statement, appellant described her duties, which included
cleaning, scaling, and polishing teeth, condensing and carving amalgams, and suctioning. She
noted that she saw seven to eight patients a day, “with operative double booked on some dates.”
Appellant explained that it was approximately 30 minutes on average chair time. She noted that
her outside activities included spending time with her family, friends, and cats, watching
television, surfing on her iPad, enjoying time at her summer cottage, and taking care of her
elderly parents. Appellant also indicated that on November 23, 2005 she experienced right hand
numbness and tingling, decreased grip strength, and increased numbness. She also noted that she
was diagnosed with diabetes in 2009, and noticed the numbness and tingling on
November 23, 2005. Appellant indicated that the grip of instruments due to numbness was
starting to be a concern regarding her daily job performance.
By decision dated November 30, 2015, OWCP denied appellant’s claim. It found that
she had not submitted medical evidence containing a firm diagnosis in connection with the
claimed work factors/events.
Appellant timely requested a review of the written record by an OWCP hearing
representative.
An April 10, 2015 bilateral upper extremity electromyography and nerve conduction
velocity (EMG/NCV) study revealed moderate compression of the right median sensory nerve
across the wrist.
Appellant submitted an unsigned and undated authorization for examination and/or
treatment (Form CA-16). On the attending physician’s report side of the form, on August 25,
2015 Dr. Bryan Petti, an osteopath and Board-certified family practitioner, noted a history of
gradual onset and gradual increase in right hand pain, numbness and tingling. He diagnosed
right carpal tunnel syndrome and checked the box marked “yes” in response to whether he
believed the condition was caused or aggravated by the employment activity.
In an October 5, 2015 narrative report, Dr. VanEenenaam, explained that appellant had a
long history of progressively worsening tingling and numbness of the right thumb, index, and
long fingers dating back to 2005. He related that appellant worked as a dental hygienist and
“that is when it started.” Dr. VanEenenaam further noted that she had progressively worsening
2

nocturnal paresthesias in the right upper extremity and it was difficult to perform motor
activities, even in her job. He explained that to hold the metal instruments in her right hand,
appellant found it difficult to feel it properly. Dr. VanEenenaam diagnosed right carpal tunnel
syndrome. He advised that it interfered with appellant’s work, as her job was basically repetitive
with the use of the right hand doing fine motor activities, which was often consistent with the
development of carpal tunnel syndrome. Dr. VanEenenaam recommended a right carpal tunnel
release.
By decision dated April 4, 2016, an OWCP hearing representative affirmed as modified
the November 30, 2015 decision. She found that appellant established a medical diagnosis, but
found that the claim remained denied as the medical evidence of record failed to provide a
rationalized opinion supporting causal relationship.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.4
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.5 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.6 Additionally, the physician’s opinion
must be expressed in terms of a reasonable degree of medical certainty, and must be supported
by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factor(s).7

2

Id..

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

Robert G. Morris, 48 ECAB 238 (1996).

6

Supra note 4.

7

Id.

3

ANALYSIS
Appellant alleged that she developed right carpal tunnel syndrome due to the daily
activities of her work as a dental assistant. OWCP denied her claim, finding there was
insufficient medical evidence to establish that her diagnosed right carpal tunnel syndrome had
been caused or aggravated by her federal employment. The Board finds that appellant failed to
meet her burden of proof to establish causal relationship.
In his August 25, 2015 report, Dr. Petti diagnosed right carpal tunnel syndrome and
indicated his belief that the condition was employment related. However, he did not offer an
explanation regarding causal relationship. Merely checking a box marked “yes” on an attending
physician’s report (Form CA-16), without more by way of medical rationale, will not suffice for
purposes of establishing causal relationship.8
In the October 5, 2015 report, Dr. VanEenenaam noted that appellant had a long history
of progressively worsening and tingling and numbness of the thumb and index and long finger of
the right hand dating back to 2005. He explained that appellant worked as a dental hygienist and
“that is when it started.” Dr. VanEenenaam revealed that appellant had progressively worsening
nocturnal paresthesias in the right upper extremity and found it difficult to perform motor
activities, even in her job. For example, he explained that in order to hold the metal instruments
in her right hand, appellant found it difficult to feel it properly. Dr. VanEenenaam diagnosed
carpal tunnel syndrome on the right upper limb and opined that it interfered with appellant’s
work. He explained that appellant’s job was basically comprised of repetitive use of the right
hand doing fine motor activities. Dr. VanEenenaam opined that this was often consistent with
the development of carpal tunnel syndrome. The Board notes that his opinion is equivocal as he
did not specifically explain how appellant’s duties as a dental hygienist caused the diagnosed
condition. The Board has held that medical opinions which are equivocal are of diminished
probative value.9
Dr. VanEenenaam’s October 22, 2015 treatment notes are similarly insufficient to satisfy
appellant’s burden of proof as he did not offer an opinion on causal relationship.
On appeal appellant argued that her condition was caused by her duties at work.
However, as found above, the medical evidence is insufficiently rationalized to establish her
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

See D.D., 57 ECAB 734, 739 (2006); Deborah L. Beatty, 54 ECAB 340, 341 (2003).

9

See S.E., Docket No. 08-2214 (issued May 6, 2009) (finding that opinions such as the condition is probably
related, most likely related, or could be related are speculative and diminish the probative value of the medical
opinion); Cecilia M. Corley, 56 ECAB 662, 669 (2005) (finding that medical opinions which are speculative or
equivocal are of diminished probative value).

4

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish causal
relationship between her diagnosed right carpal tunnel syndrome and her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 8, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

